Citation Nr: 1811646	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic right-hand pain syndrome.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1960 to July 1963.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for right hand and arm condition and assigned a noncompensable evaluation effective July 17, 2006.  

The Veteran initially requested a videoconference hearing before a Veterans Law Judge but indicated in July 2015 that he no longer wished to schedule a hearing.  Thus, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(e).

This matter was previously before the Board in October 2015 and March 2017, when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of  entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic right-hand pain syndrome manifests pain and limitation of motion of the thumb, index, long, ring, and little fingers. 




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for chronic right-hand pain syndrome are not met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 4.118 Diagnostic Codes 5003, 5228-5230, 7805.


REASONS AND BASES FOR FINDING AND CONCLUSION

The AOJ initially granted service connection for right hand and arm condition and assigned a noncompensable evaluation effective July 17, 2006.  Subsequently, a May 2011 VA examination diagnosed the condition as "Chronic right hand pain syndrome due to partial thickness burn injuries with superficial scarring 1962";  the AOJ then reclassified the service-connected condition as "chronic right hand pain syndrome previously claimed as right hand/arm condition," and granted an increased evaluation of 10 percent effective July 17, 2006.  The Veteran contends that a higher rating is warranted for chronic right-hand pain.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where, as here, the question for consideration is the propriety of the initial disability rating assigned, however, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A staged rating compensates the veteran for variations in the disability's severity since the effective date of his award.  

When weighing evidence, lay statements that describe the features or symptoms of an injury or illness are considered competent evidence.  Falzone v. Brown, 8 Vet. App. 398 (1995).  A lay person is also competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

A veteran's disability should be rated under different diagnostic codes for separate and distinct manifestations attributable to the same injury, unless otherwise provided in the Rating Schedule.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  VA is prohibited, however from "pyramiding": evaluating the same disability or manifestation under multiple diagnoses.  38 C.F.R. § 4.14.  The critical element in establishing whether a veteran is entitled to separate ratings for different disabilities (or manifestations) is determining whether the disabilities (or manifestations) have duplicative or overlapping symptoms.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban, 6 Vet. App. at 262.  Diagnoses with overlapping symptomatology are considered the same disability.  Amberman v. Shinseki, 570 F.3d at 1381.  Similarly, although "several separately diagnosed disorders may have a single manifestation," VA is prohibited from rating that manifestation under multiple disorders.  Id.  (finding that the same symptoms caused by multiple conditions - posttraumatic stress disorder and bipolar affective disorder - were properly rated as a single disability).

As a preliminary matter, the Board notes that symptoms of the Veteran's service-connected chronic right-hand pain overlap with symptoms of service-connected right-hand carpal tunnel syndrome, which was granted as secondary to the chronic right-hand pain.  The applicable diagnostic codes rate chronic right-hand pain as an orthopedic disability on the basis of limitation of motion and function. To the extent the Veteran experiences neurological impairment of the right hand (described as numbness and shooting pain from the right-hand fingers to the elbow), this symptomatology is contemplated by the service-connected right-hand carpal tunnel syndrome. The Board will fully address and consider all the Veteran's complaints rated as orthopedic disabilities, but will not rate the Veteran's neurological impairment.

The Veteran's chronic right-hand pain syndrome is currently rated as 10 percent disabling by under DC 7805-5003.  Hyphenated DCs are used when a rating under one DC determines its rating based on a residual condition, with the number following the hyphen representing the residual.  38 C.F.R. § 4.27.  

Diagnostic code 7805 ("scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804") directs that any disabling effects of scars that are not considered under DCs 7800 to 7804 should be evaluated under an appropriate DC.  Diagnostic code 5003 (arthritis, degenerative), provides two rating options for  x-ray-established degenerative arthritis.  The first is based on limitation of motion (as classified under the DC for the joint involved) objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  The second option under DC 5003 applies where there is no limitation of motion; this option allocates either a 10 percent rating if two or more major joints (or minor joint groups) are involved or a 20 percent rating if the criteria for a 10 percent rating are met and there are occasional incapacitating exacerbations.  

Limitation of motion of the fingers is rated under 38 C.F.R. § 4.71a, DCs 5228 to 5230.  Limitation of motion of the thumb is rated under DC 5228 which provides for a 10 percent rating when there is a gap of one to two inches (2.5 to 5.1 centimeters (cm)) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than two inches (5.1 cm) between the thumb pad and fingers, with the thumb attempting to oppose the fingers. 

Limitation of motion in the index or long finger is rated under DC 5229 which provides for a 10 percent rating when there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. A gap of less than one inch is noncompensable. 

For the ring and little fingers, limitation of motion in these fingers is noncompensable.  The schedular criteria do not provide a compensable rating based on limitation of motion of these fingers, regardless of the extent of the limitation.  A compensable rating for a ring or little finger disability requires amputation, or the functional equivalent thereof.  38 C.F.R. § 4.41a, DC 5155, 5156.

The Board finds that increased ratings are not warranted in this case based on the limitation of motion criteria under DCs 5228 or 5229.  With respect to the thumb, the Veteran has never demonstrated a gap of greater than one inch between the thumb pad and the fingers.  Similarly, the index and long fingers never demonstrated a gap greater than once inch between the fingertips and the proximal transverse crease of the palm.  There was also no evidence of limitation of extension by more than 30 degrees.  

An October 2007 VA examination reported increasing pain and weakness with repetitive range of motion testing, but did not document a gap of the thumb or fingers greater than one inch.  A June 2014 VA examination noted objective evidence of painful motion of the thumb beginning at a gap of less than one inch.  January 2016 and May 2017 VA examinations found no gap between the thumb and the fingers or the fingers and the proximal transverse crease; they also found no additional functional loss or range of motion after three repetitions.  The May 2017 examination noted  pain on examination with finger extension, finger flexion, and opposition with thumb, but the fingers' extension was 0 degrees.  Thus, even with consideration of all relevant functional factors, it is clear that a rating in excess of 10 percent is not warranted for the right thumb, index, and long fingers as the Veteran does not manifest compensable limitation of motion.

As to the right ring and little fingers, any limitation of motion is noncompensable and a compensable rating requires amputation or its functional equivalent.  The VA examinations noted that the Veteran had, at worst, less than a one inch gap between the fingers and the proximal transverse crease of the hand.  The October 2007, January 2016, and May 2017 VA examinations noted normal range of motion, and the January 2016 and May 2017 VA examinations found no amputation or equivalent thereof.  The Veteran is therefore in receipt of the highest possible schedular rating for the right ring and little fingers.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for chronic right-hand pain syndrome is denied.


REMAND

The Board finds that the Veteran has raised a claim for entitlement to TDIU as part of his increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A May 2011 VA examination noted that the Veteran's right (dominant) hand pain in cold weather can escalate such that he is unable to use his hand due to cramping.  The Veteran also reported problems with opening doors, driving a car, eating, lifting, and repairing small items.  In July 2011 the Veteran's spouse reported that he cannot hold tools for yard work.  A May 2014 VA medical center record stated that the Veteran cannot hold objects with his left hand and that he also drops objects from his right hand.  Finally, a May 2015 VA examination indicated that the Veteran worked in plumbing and painting prior to retiring in 1991, but that he would "have difficulty performing the same job due to his right hand pain and left hand."

Based on these reports, the Board finds the record raises the issue of whether the Veteran is able to secure or follow a substantially gainful occupation; a claim for TDIU has therefore been raised.  The AOJ has not explicitly adjudicated the claim for TDIU and the Veteran would be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the claim for entitlement to TDIU.  

2.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not fully granted, issue a supplemental statement of the case and provide the appellant and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


